680 S.E.2d 874 (2009)
STATE of North Carolina
v.
Edward Lee MEDLEY.
No. 348P04-3.
Supreme Court of North Carolina.
July 23, 2009.
Edward Lee Medley, for Medley.
John G. Barnwell, Assistant Attorney General, Tom Horner, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 10th of July 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wilkes County:
Denied by order of the Court in Conference this the 23rd of July 2009.